                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 ANTHONY CERVANTES and MIKE
 CROSS, individually and on behalf of all
 other similarly situated persons,
               Plaintiffs,                             No. 20-CV-75-CJW-KEM
 vs.                                                            ORDER

 CRST INTERNATIONAL, INC. and
 CRST EXPEDITED, INC.,
               Defendants.
                                 ____________________

        This matter is before the Court on plaintiffs Anthony Cervantes and Mike Cross’s
Motion to Conditionally Certify Fair Labor Standards Act (“FLSA”) Collective Action,
for Issuance of Notice, and for Equitable Estoppel Regarding the Limitations Period.
(Doc. 109). Defendants CRST International, Inc. and CRST Expedited, Inc. (“CRST”)
filed a timely resistance. (Doc. 127). Plaintiffs filed a timely reply. (Doc. 135).
Defendants later provided a brief containing supplemental authority (Doc. 140) to which
plaintiffs responded (Doc. 143).
        For the following reasons, the Court grants plaintiffs’ motion to conditionally
certify the collective action, grants in part plaintiffs’ motion for issuance of notice, and
denies without prejudice to reassertion plaintiffs’ motion for equitable estoppel.
                                   I.   BACKGROUND
        The following background information is from plaintiffs’ Third Amended
Complaint. (Doc. 108). Plaintiffs are current or former truck drivers for CRST, a motor
carrier. (Id., at 4–5). CRST classified plaintiffs and other drivers as independent




       Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 1 of 17
contractors (the “Drivers”), not as employees. (Id., at 2). At the start of their working
relationship, CRST presented the Drivers with a single packet containing a Finance Lease
(the “Lease”) and an Independent Contractor Operating Agreements (“ICOA”). (Id., at
11). The Lease gave the Drivers the option to lease a truck from CRST’s subsidiary.
(Id., at 11–12). The mandatory ICOA required Drivers to lease their trucks to CRST for
use in hauling CRST’s loads. (Id.). This resulted in many, but not all, Drivers leasing
a truck from CRST’s subsidiary only to lease it back to CRST. (Id.).1
       Plaintiffs allege the ICOAs misclassified Drivers as independent contractors
instead of employees so that CRST could shift the costs of operating the trucks to the
Drivers. (Id., at 2). Because many of the Drivers could not afford these expenses, CRST
allegedly advanced credit to Drivers for these expenses which was later deducted from
the Driver’s earnings. (Id., at 17–18). Plaintiffs allege this framework shifted all
operating expenses and risk onto the Drivers and resulted in Drivers often earning less
than the minimum wage or receiving no payment at all. (Id., at 1–2). Plaintiffs allege
that Drivers had little to no control over how they performed the work. (Id., at 12).
Drivers were expected to follow CRST’s policies and procedures which regulated tasks
such as time management, driving, routing, receiving loads, delivering loads, and safety.
(Id., at 12–13). Drivers were also prohibited from hauling loads for any other company
without permission and such permission was allegedly never granted. (Id., at 15–16).
Although plaintiffs acknowledge that Drivers elected which loads to haul, they assert that
many Drivers were compelled to accept essentially all loads to keep pace with their Lease
payments and/or truck-related expenses. (Id., at 16–17).
       In sum, plaintiffs allege that they and other Drivers are similarly situated and were
employees, not independent contractors, thus affording them FLSA protections. (Id., at

1
 Drivers can also lease more than one truck to CRST and even hire other drivers to drive loads
on those trucks. (Doc. 127, at 10).



                                              2
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 2 of 17
1–2, 24–25). Plaintiffs allege that defendants violated the FLSA by paying them and
other Drivers less than minimum wage in certain workweeks. (Id.).
                                  II.    APPLICABLE LAW
         The FLSA enables employees to maintain a collective action against their employer
on behalf of “themselves and other employees similarly situated.” 29 U.S.C. § 216(b).
Class members must file a consent to sue to become a party plaintiff in a collective action
under the FLSA. Id.; see also Schmidt v. Fuller Brush Co., 527 F.2d 532, 536 (8th Cir.
1975).     This Court has employed a two-step approach to determine whether it is
appropriate to certify a collective action under the FLSA.              See, e.g., Salazar v.
Agriprocessors, Inc., No. 07-CV-1006-LRR, 2008 WL 782803, at *4–5 (N.D. Iowa
Mar. 17, 2008).        “The two-step approach ‘distinguishes between conditional class
certification, generally made at the ‘notice stage,’ and a final class certification
determination made after discovery is largely complete.” Id. at *4 (quoting Dietrich v.
Liberty Square, L.L.C., 230 F.R.D. 574, 577 (N.D. Iowa 2005)).
         The first step is conditional certification, wherein a plaintiff moves to conditionally
certify the action early in the case for purposes of providing notice to similarly situated
persons. Id. at *4. This lenient standard requires that a plaintiff “merely provide some
factual basis from which the court can determine if similarly situated potential plaintiffs
exist.” Bouaphakeo v. Tyson Foods, Inc., 564 F. Supp. 2d 870, 892 (N.D. Iowa 2008).
To meet this standard, plaintiffs must make “a modest factual showing sufficient to
demonstrate that they and potential plaintiffs were victims of a common policy or plan
that violated the law.” Salazar, 2008 WL 782803, at *4 (quoting Dietrich, 230 F.R.D.
at 577). A plaintiff need not show that the potential plaintiffs are actually similarly
situated at this stage. Bertroche v. Mercy Physician Assocs., Inc., No. 18-CV-59-CJW,
2018 WL 4107909, at *2 (N.D. Iowa Aug. 29, 2018). Under the FLSA, “[t]he sole
consequence of conditional certification is the sending of court-approved written notice




                                                3
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 3 of 17
to employees, who in turn become parties to a collective action only by filing written
consent with the court.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013)
(citations omitted). Thus, under the first step, district courts merely provide notice of
the opportunity to join potential plaintiffs “in a manner that is orderly, sensible, and not
otherwise contrary to statutory commands or the provisions of the Federal Rules of Civil
Procedure.” Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989).
       The second step—final certification—occurs at the close of discovery. Frazier v.
PJ Iowa, L.C., 337 F. Supp. 3d 848, 861–62 (S.D. Iowa 2018). The second stage is a
fact-intensive inquiry which requires the Court to consider factors such as “(1) the extent
and consequence of disparate factual and employment settings of the individual plaintiffs;
(2) the various defenses available to defendant which appear to be individual to each
plaintiff; and (3) fairness and procedural considerations.” West v. Border Foods, Inc.,
Civil No. 05-2525 (DWF/RLE), 2006 WL 1892527, at *3 (D. Minn. June 10, 2006).
Importantly, a defendant may also later move to decertify an action. Young v. Cerner
Corp., 503 F. Supp. 2d 1226, 1229 (W.D. Mo. 2007).
                                  III.    DISCUSSION
       The Court will address the following issues: (1) the FLSA’s applicability to this
case; (2) whether conditional certification is appropriate; (3) who should receive notice
of this action (including whether equitable estoppel of the statute-of-limitations is
appropriate); and (4) the contents of the notice.
       A.     Applicability of the FLSA
       Defendants’ argue that conditional certification is inappropriate here because
plaintiffs have not shown that the FLSA even applies to their claims. (Doc. 127, at 16).
According to defendants, plaintiffs must first establish that CRST misclassified plaintiffs
as independent contractors, which they failed to do. (Id.). Citing the factors under the
FLSA’s economic realities test that is used to classify individuals, defendants assert that




                                             4
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 4 of 17
conditional certification should be denied “because determining employment status under
the FLSA requires an examination of variable and individualized factors.” (Id., at 21).
Defendants also note that plaintiffs fail “to cite a single Eighth Circuit decision
adjudicating conditional certification for a collective of drivers alleging misclassification
as independent contractors.” (Id., at 16).
       Such authority does exist, though it concerns not truck drivers but exotic dancers.
In Embry v. 4745 Second Ave. Ltd., the Southern District of Iowa conditionally certified
a class of dancers who alleged they had been misclassified as independent contractors to
avoid payment obligations under the FLSA. No. 4:19-cv-00305-JAJ-SBJ, 2020 WL
5579178, at *1, *5 (S.D. Iowa Aug. 7, 2020). The court did not conduct a fact-intensive
analysis to determine whether the dancers were employees or dive into the specifics of
their individual compensation before granting conditional certification. Id. at *4. Rather,
in reaching its conclusion, the court noted the supporting evidence, the fact that all the
dancers were subject to the same allegedly defective payment structure, and the fact that
the standard for conditional certification is low. Id..
       The Court finds Embry persuasive here. Conditional certification is not meant to
be a fact-intensive inquiry.     The issue of whether plaintiffs were misclassified as
independent contractors bears directly on the question of whether they were properly
compensated. Arguments about the economic realities of this payment arrangement are
better suited for the second step, either against final certification or for decertification.
See, e.g., Huddleston v. John Christner Trucking, LLC, No. 17-CV-549-GKF-FHM,
2018 WL 7373644, at *3 (N.D. Okla. May 1, 2018); Blair v. TransAm Trucking, Inc.,
309 F. Supp. 3d 977, 1001–09 (D. Kan. 2018) (decertifying a similar collective action
later after conducting a fact-intensive inquiry under the economic realities test, but
originally granting conditional certification). Like Embry, plaintiffs have alleged that a
defective compensation scheme existed to undermine payment obligations under the




                                             5
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 5 of 17
FLSA that all the Drivers at issue worked under. The Court finds it inappropriate to
jump to the ultimate issues of whether the Drivers were in fact misclassified at this early
stage and whether the Drivers’ compensation differed so much that they are not similarly
situated.   Although the Court acknowledges the nonbinding authority provided by
defendants in their supplement (Doc. 140) (citing Swales v. KLLM Transp. Servs., LLC,
No. 19-60847, 2021 WL 98229 (5th Cir. Jan. 12, 2021)), it declines to follow it here.
       Thus, the Court finds that this issue is not preclusive and will proceed to whether
conditional certification is appropriate.
       B.     Conditional Certification
       The Court must determine whether plaintiffs have provided some factual basis and
enough supporting evidence to find that they and other potential plaintiffs were harmed
under the same policy or plan in violation of the FLSA. See Bouaphakeo, 564 F. Supp.
2d at 892; Salazar, 2008 WL 782803, at *4–5.
       Plaintiffs and one other Driver have filed declarations stating that they were
misclassified as independent contractors and that this misclassification resulted in their
liability for certain work-related expenses which ultimately caused their payment to fall
below the minimum wage in certain workweeks. (Docs. 113-5, 113-8, & 113-9). These
declarations also show that plaintiffs and other Drivers were all required to sign ICOAs
that were materially the same and were all subject to the same work conditions. (Id.).
These statements provide a sufficient factual basis to find, at this stage, that plaintiffs and
the other Drivers were all allegedly harmed in a similar manner under the ICOAs in
violation of the FLSA.
       The Court acknowledges defendants’ argument that the mere fact that plaintiffs
were allegedly misclassified as independent contractors is not an inherent FLSA violation
and does not necessarily mean they were paid less than the minimum wage in violation
of the FLSA. (Doc. 127, at 7, 22–24). Plaintiffs, however, have sufficiently detailed




                                              6
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 6 of 17
how their earnings were affected by this misclassification and how such misclassification
similarly harmed other Drivers subject to the same agreements and conditions. That the
Drivers worked different hours, hauled different loads, and were subject to different
deductions and expenses is a fact-intensive inquiry that is not preclusive at this stage.
The fact that all these Drivers were subject to the ICOAs and the ICOAs allegedly created
a scheme that allegedly often caused their compensation to fall below the minimum wage
is sufficient at this stage. Plaintiffs’ claims, just like the Drivers’ potential claims, rise
and fall on the same broad issues of their misclassification and how that misclassification
generally deteriorated their earnings, potentially to the point of FLSA violations.
       Also, many other courts have granted conditional certification in similar cases
when truck drivers alleged they were misclassified as independent contractors which
resulted in violations of the FLSA. See, e.g., Canava v. Rail Delivery Serv. Inc., No.
EDCV 19-401 (JGB) (KKx), 2020 WL 2510648, at *4–8, *12 (C.D. Cal. Feb. 27, 2020);
Carter v. XPO Last Mile, Inc., No. 16-cv-01231-WH0, 2016 WL 5680464, at *3–6
(N.D. Cal. Oct. 3, 2016); Villalpando v. Exel Direct, Inc., No. 12-cv-04137-JCS, 13-
3091-JCS, 2016 WL 1598663, at *5, *23 (N.D. Cal. Apr. 21, 2016) (denying
decertification); Collinge v. Intelliquick Delivery Inc., No. 2:12-cv-00824 JWS, 2015
WL 1292444, at *1–10 (D. Ariz. Mar. 23, 2015) (denying decertification); Flores v.
Velocity Express, Inc., 12-cv-05790-JST, 2013 WL 2468362, at *5–8 (N.D. Cal. June
7, 2013); Scott v. Bimbo Bakeries, USA, Inc., No. 10-3154, 2012 WL 645905, at *1,
*13 (E.D. Pa. Feb. 29, 2012) (denying in part motion to dismiss following conditional
certification); Spellman v. Am. Eagle Express, Inc., No. 10-1764, 2011 WL 4102301, at
*1 (E.D. Pa. May 18, 2011).
       In light of the above analysis, the portion of plaintiffs’ motion seeking conditional
certification is granted.




                                              7
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 7 of 17
       C.     Defining the Class
       The Court must now address the notice procedures for potential plaintiffs. See
Frazier, 337 F. Supp. 3d at 861–62 (“[T]he Court has discretion to facilitate the opt-in
process and authorize court-supervised notice to potential opt-in plaintiffs.”) (citation
omitted).2 First, such potential plaintiffs must be defined. Plaintiffs propose that the
class here should be defined as follows:
       All drivers who entered into independent contractor operating agreements
       (“ICOAs”) with CRST Expedited, Inc. at any time on [or] after the date
       the terms set forth in ¶¶ 7(e) and 9(f) of Plaintiff Cervantes’ ICOA were
       added to CRST Expedited’s ICOAs, which was at least October 10, 2014,
       if not earlier.

(Doc. 113, at 30).
       Defendants disagree. Defendants first argue that persons who leased more than
one truck to CRST should be excluded from the class. (Doc. 127, at 25). Plaintiffs
appear to agree with this exclusion. (Doc. 113, at 30 n.18). Thus, such persons will be
omitted here, and the definition should be amended to reflect as such.
       Second, defendants argue that the October 10, 2014 date in the notice is based on
an improper tolling of the applicable statute-of-limitations and should be adjusted to
reflect the applicable two or three-year statute-of-limitations. (Doc. 127, at 26–28).
Generally, FLSA actions are subject to a two-year statute-of-limitations, but the period
is extended to three years if the plaintiff can show that the violation was willful. 29
U.S.C. § 255(a). The October 2014 date is based on when CRST inserted what plaintiffs
allege are coercive terms into the ICOAs that improperly chilled Drivers from pursuing


2
  Defendants request leave from the Court to meet with plaintiffs and come to an agreement
about the form and parameters of the notice. (Doc. 127, at 24). Given that the issues have
already been briefed, the Court finds that judicial efficiency is best served by ruling on these
issues now.




                                               8
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 8 of 17
claims. (Doc. 113, at 23). Plaintiffs allege that these terms are illegal and violate the
FLSA and, thus, defendants should be estopped from invoking the statute-of-limitations.
(Id., at 23–24, 28). Plaintiffs conclude that the period for the collective should run all
the way back to when these allegedly coercive terms were inserted into the ICOA in
October 2014. (Id., at 23–24).
       The Court finds that the date should be adjusted to reflect the three-year statute-
of-limitations period, not an estoppel date. As discussed above, this stage is not fact-
intensive. It is premature to find that the FLSA is in fact applicable and, similarly, too
soon to find that defendants did in fact stifle Drivers from pursuing litigation to such an
extent that the extreme remedy of equitable estoppel is proper. Because the basis of the
lawsuit revolves around an allegedly willful violation, however, the three-year period
should be used here as opposed to the two-year period. If the Court later finds equitable
estoppel proper after further discovery, plaintiffs can argue for expansion of the class at
that time. Thus, the portion of plaintiffs’ motion seeking equitable estoppel is denied
without prejudice to reassertion.
       Last, plaintiffs also argue that the statute-of-limitations should be equitably tolled
from the date of filing of their motion for conditional certification, October 23, 2020.
(Docs. 113, at 29–30; 135, at 16). Defendants object that such tolling is not warranted
unless “the Court takes an extraordinary amount of time to rule on the present motion.”
(Doc. 127, at 28). District courts in the Eighth Circuit “commonly grant equitable tolling
for the time it takes the court to rule on a conditional certification motion.” Clendenen
v. Steak N Shake Operations, Inc., No. 4:17-cv-01506-JAR, 2018 WL 4679728, at *4
(E.D. Mo. Sept. 28, 2018). The Court finds such tolling appropriate here so that
potential plaintiffs are not deprived of their right to relief merely because of the inherent
delay involved for a court to carefully consider and rule on a motion to certify a class.




                                             9
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 9 of 17
      In light of the above analysis, the class definition should be amended as follows
or in a similar manner agreed to by the parties:
      All drivers who entered into independent contractor operating agreements
      (“ICOAs”) with CRST Expedited, Inc. at any time on or after October 23,
      2017, who have not leased more than one truck at a time to CRST.

      Plaintiffs request that defendants, within ten days of this order, provide plaintiffs
with the first name, last name, address, and unique identification number of all potential
plaintiffs in an Excel spreadsheet with each category of information separated into its
own column. (Doc. 113, at 30–31). Defendants do not object to this request and the
Court finds it reasonable. Thus, defendants are directed to provide such information in
the requested format.
      D.     Content of the Notice
      Plaintiffs propose an opt-in period of 120 days. (Doc. 113, at 19). Defendants
do not object to this aspect of plaintiffs’ proposed notice and the Court finds this opt-in
period to be reasonable.
      The parties disagree about the content of the notice in three respects, however,
which the Court will address below.
             1.     Method of Delivery
      Plaintiffs propose that notice should be sent to Drivers by both first-class mail and
by email and that a reminder postcard be sent out to Drivers who do not respond within
21 days. (Id., at 20). If notice is returned as undeliverable, plaintiffs request that
defendants provide the phone numbers and last four digits of Drivers’ social security
numbers to help in finding up-to-date addresses for such Drivers. (Id., at 21). Plaintiffs
also request that CRST issue notice once a week during work hours through its internal
communication system, Qualcomm, to all its current Drivers throughout the notice
period. (Id., at 22). Defendants do not object to sending out notice through the mail,




                                            10
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 10 of 17
take no explicit position on notice via email, and object to notice through Qualcomm
apparently only on the ground that the proposed extent is excessive. (Doc. 127, at 25–
26). Defendants also argue that providing phone numbers and partial social security
numbers for Drivers whose notices are undeliverable is unnecessary and that the parties
should instead use skip-tracing. (Id., at 26).
       The Court finds that notice by mail and email will be sufficient here along with a
reminder postcard for those Drivers who do not respond within 21 days. These two
forms of notice will provide Drivers ample opportunity to become aware of this litigation
and decide whether to opt-in. The Court also finds that providing phone numbers and
partial social security numbers for Drivers whose notice is returned as undeliverable is
appropriate.3 Other courts have used this method, and it will save the parties the time
and expense of performing a skip-trace when adequate and minimally invasive contact
information is already available. See, e.g., Nobles v. State Farm Mut. Auto. Ins. Co.,
No. 2:10-CV-04175-NKL, 2011 WL 5563444, at *2 (W.D. Mo. Nov. 15, 2011). The
Court finds plaintiffs’ proposal to send additional notices through defendants’ Qualcomm
system to be excessive in its proposed extent. A notice once a week for 120 days is
simply pestering. Plaintiffs state that they would agree to monthly notices over the work
system. (Doc. 135, at 14). Even then, four Qualcomm messages on top of an email and
potentially two letters is unnecessary. Like the mail messages, a Qualcomm message at
the outset of the period and a reminder message after 21 days is appropriate and avoids
overwhelming solicitation.




3
  Plaintiffs later ask that the same information be provided for Drivers with the same name.
(Doc. 113, at 31). Given that plaintiffs will already have a unique identification number for
each Driver, it does not appear that further information is necessary to distinguish Drivers with
the same name. If such a situation arises, however, this additional information should be
provided.



                                               11
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 11 of 17
               2.      Caption
       Defendants ask that the Court omit the case caption at the top of plaintiffs’
proposed notice because it may mislead Drivers into believing that their response is
required. (Doc. 127, at 25).          The Court finds that the presence of the caption is
informational and appropriately conveys to Drivers both the legitimacy and seriousness
of the notice. See Tegtmeier v. PJ Iowa, L.C., 208 F. Supp. 3d 1012, 1024 (S.D. Iowa
2016) (finding a court name in the header of a notice to be appropriate). The Court,
however, recognizes defendants’ concerns. Even though the notice would likely be
proper without adjustment, the Court acknowledges that some potential for confusion
exists. Although plaintiffs claim that the notice “clearly states that class members do not
need to do anything in response,” (Doc. 135, at 13), the Court does not see such an
explicit statement reflected in the notice as drafted.
       Thus, the Court instructs that the following sentence, or a similar sentence as
agreed to by the parties, should be added to the end of the notice section entitled “How
Do I Make My Choice To Participate Or Not?” (Doc. 109-1, at 3–4): “If you do not
want to take part in this lawsuit, you need not take any action. You are not required to
respond in any way to this notice.”4
               3.      Allegedly Retaliatory ICOA Provisions
       Plaintiffs assert that the notice must contain language stating that two allegedly
retaliatory provisions of the ICOA—Paragraphs 7(E) and 9(F)—are unenforceable to
avoid chilling participation in this action. (Doc. 113, at 23–30). Defendants assert that
such language in the notice is inappropriate and should be removed. (Doc. 127, at 26).
       ICOA Paragraph 7(E) states that the Driver agrees to pay CRST’s “reasonable

4
  Plaintiffs also express that they are willing to remove the Court caption and replace it with their
counsel’s firm’s letterhead. (Doc. 135, at 13). The Court has no objection to this substitute. If
the parties would rather use the letterhead instead of making the above amendment, that it also
acceptable to the Court.



                                                 12
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 12 of 17
attorney’s fees and litigation expenses” incurred in defending against any action brought
by the Driver alleging but ultimately failing to show that the Driver is an employee (as
opposed to an independent contractor). (Doc. 37-4, at 15). Paragraph 9(F) states that
even if the Driver is successful in proving that they are an employee in the action, that
the ICOA is automatically rescinded “back to the date of its formation” and the Driver
then “immediately owe[s]” CRST all gross compensation received under the ICOA less
deductions and expenses. (Id., at 18). Section 7 of the proposed notice, titled “Can
Defendants Retaliate Against Me If I Participate in the Lawsuit?”, addresses these ICOA
provisions and states:
      No. The law prohibits Defendants from retaliating against you in any way.
      For example, Defendants cannot give you an unfair review, cut your pay,
      fire you, or give you less work because you have decided to participate in
      this lawsuit. Moreover, Paragraphs 7(E) and 9(F) of the [ICOA] will not
      interfere with your right to participate in this lawsuit and receive money if
      Plaintiffs win. Those paragraphs, which describe the consequences of a
      Court order finding Drivers to be employees and purporting to make
      Drivers liable for CRST’s attorneys fees in certain circumstances, are
      illegal and will not apply to this lawsuit regardless of whether Plaintiffs win
      or lose. Paragraphs 7(E) and [9](F) do not waive or limit any rights or
      remedies you may have under any state or federal wage payment laws or
      statutes, including the Fair Labor Standards Act and will not require you to
      pay CRST’s attorneys’ fee[s] or expenses for any claims you bring or which
      are brought on your behalf, including in this case.

(Doc. 109-1, at 4).
      Courts recognize that fear of retaliation from an employer may unfairly chill
participation in an FLSA action. See, e.g., Cruz v. Lawson Software, Inc., Civil No.
08-5900 MJD/JSM, 2010 WL 890038, at *11 (D. Minn. Jan. 5, 2010) (noting that
“employees are often reluctant to sue their employer based on fear of retaliation”).
Courts have occasionally addressed such concerns by approving anti-retaliation
provisions in an FLSA notice. See, e.g., Astarita v. Menard, Inc., No. 5:17-CV-6151-




                                            13
   Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 13 of 17
RK, 2018 WL 7048693, at *4 (W.D. Mo. Dec. 7, 2018).
       Paragraph 9(F) is facially invalid under the FLSA. If plaintiffs are successful in
showing that they are in fact employees covered under the FLSA, Paragraph 9(F)
effectively seeks to invalidate any damages the Drivers could receive by rescinding their
contracts and indeed, imposing damages by requiring them to pay back their gross
earnings under the ICOA. It is immaterial that the Drivers agreed to this under the ICOA.
This paragraph has an obvious chilling effect on participation in this action and would
violate the Drivers’ rights under the FLSA if they are reclassified as employees. See Doe
1 v. Swift Transp. Co., No. 2:10-cv-00899 JWS, 2017 WL 735376, at *4 (D. Ariz. Feb.
24, 2017) (holding that a similar paragraph was “misleading and confusing” because the
FLSA “entitles prevailing workers to liquidated damages and a worker may not waive
the right to liquidated damages through private agreement”); see also Brooklyn Sav. Bank
v. O’Neil, 324 U.S. 697, 707–08 (1945) (holding that employees cannot waive their right
to liquidated damages under the FLSA via a contract). Thus, Paragraph 9(F) is properly
addressed in the notice. The Court finds some of the existing language, however, is
stronger than necessary, particularly the word “illegal.” This word may improperly
imply that the Court anticipates a certain outcome in this action when it does not and thus
cause potential plaintiffs to overestimate their likelihood of success.
       Paragraph 7(E), however, is not improper outright, if at all.         If the FLSA
definitively applied here, then it may be violative or misleading to state that the Drivers
are required to pay defendants’ attorneys’ fees if they are unsuccessful in this action.
Swifts Transp. Co., 2017 WL 735376, at *4 (holding, after having found in a prior order
that the plaintiffs were misclassified as independent contractors, that a similar provision
was misleading because the FLSA’s fee shifting provisions only refer to a prevailing
plaintiff, not a prevailing defendant); Phelps v. MC Commc’ns, Inc., No. 2:11-CV-
00423-PMP-LRL, at 2011 WL 3298414, at *7 (D. Nev. Aug. 1, 2011) (holding that a




                                             14
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 14 of 17
prevailing defendant is only entitled to attorneys’ fees if the plaintiff litigated in bad faith)
(citation omitted). The Court has not yet determined, however, that the FLSA does in
fact apply here. Unlike Paragraph 9(F) which assumes the Drivers are successful in
demonstrating that they are employees and thus are covered under the FLSA, Paragraph
7(E) assumes the Drivers failed to make such a showing and are not covered by the
FLSA. Thus, this provision may not be improper because plaintiffs may be required to
pay attorneys’ fees.
       Further, the possibility of paying defendants’ attorneys’ fees if plaintiffs are
unsuccessful has far less of a chilling effect than the provision discussed above wherein
the Drivers would be compelled to compensate defendants even if they are successful
here. See, e.g., Daniels v. Encana Oil & Gas (USA) Inc., No. 16-cv-01851-CBS, 2017
WL 3263228, at *6 (D. Colo. Aug. 1, 2017) (holding that payment of reasonable
attorneys’ fees to a prevailing defendant does not violate the FLSA and that the possibility
of paying such fees does not have a clear chilling effect); Jones v. Henry Indus., Inc.,
No. 4:16CV1184 SNLJ, 2017 WL 513038, at *4 (E.D. Mo. Feb. 8, 2017) (finding that
a similar provision was proper despite its potential chilling effect because independent
contractors are not entitled to FLSA protections); see also Ondes v. Monsanto Co., No.
4:11CV197 JAR, 2012 WL 13055951, at *2 (E.D. Mo. Jan. 11, 2012) (declining to
include in a notice a sentence advising potential plaintiffs that they may be liable for the
defendant’s attorneys’ fees if unsuccessful because it is uncertain under the FLSA whether
such costs are proper). Thus, although this paragraph should be mentioned in the notice,
it is not properly rejected outright.
       In light of this analysis, the Court requires the notice paragraph on retaliation be
amended as follows or in a similar fashion agreed to by the parties:
       No. The law prohibits Defendants from retaliating against you in any way.
       For example, Defendants cannot give you an unfair review, cut your pay,
       fire you, or give you less work because you have decided to participate in



                                               15
    Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 15 of 17
      this lawsuit. Moreover, Paragraph 9(F) of the ICOA will not interfere with
      your right to participate in this lawsuit and receive money if Plaintiffs win.
      That paragraph, which describes the consequences of a Court order finding
      Drivers to be employees, is invalid and will not apply to this lawsuit
      regardless of whether Plaintiffs win or lose. Paragraph 9(F) does not waive
      or limit any rights or remedies you may have under any state or federal
      wage payment laws or statutes, including the Fair Labor Standards Act.
      The Court has not yet determined whether Paragraph 7(E) of the ICOA,
      purporting to make Drivers liable for CRST’s attorneys fees in certain
      circumstances, is valid or invalid.

                                 IV.    CONCLUSION
      For these reasons, the Court grants plaintiffs’ motion to certify the collective,
grants in part plaintiffs’ motion for issuance of notice, and denies without prejudice to
reassertion plaintiffs’ motion for equitable estoppel. The Court specifies the following:
      (1)    The class is conditionally certified as amended above. The definition of the
             class must be amended to reflect the statute-of-limitations cut-off date
             adjusted for equitable tolling from the date of the filing of the instant motion
             and to exclude persons leasing more than one truck at a time to CRST.
      (2)    The Court denies plaintiffs’ motion for equitable estoppel without prejudice
             to reassertion but grants plaintiffs’ motion for equitable tolling as of the
             date of the filing of the instant motion.
      (3)    Defendants must provide plaintiffs with the first name, last name, address,
             and unique identification number of all potential plaintiffs in a columnized
             Excel spreadsheet within 10 days of this order. Defendants must also
             provide plaintiffs with the phone numbers and partial social security
             numbers of Drivers whose mail is returned as undeliverable and, if
             necessary, Drivers who have the same name.
      (4)    Potential plaintiffs will have 120 days from the date notice issues to opt-in
             to this action.



                                            16
   Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 16 of 17
  (5)   Plaintiffs are authorized to send the notice (Doc. 109-1) as amended above
        by mail and email and to send a reminder postcard (Doc. 109-2) to Drivers
        who do not reply within 21 days. Defendants are ordered to send the
        proposed message (Doc. 109-3) through their Qualcomm system at the
        outset of the opt-in period and again after 21 days.
  (6)   The court caption at the top of the notice may remain with the additional
        language instructing potential plaintiffs that they do not need to respond, or
        the parties may use plaintiffs’ counsel’s firm’s letterhead, whichever the
        parties prefer.
  (7)   The retaliation provision in the notice must be amended to soften the
        language for Paragraph 9(F) and reflect that the Court has not yet reached
        a determination concerning Paragraph 7(E).
  IT IS SO ORDERED this 25th day of January, 2021.



                                    __________________________
                                    C.J. Williams
                                    United States District Judge
                                    Northern District of Iowa




                                      17
Case 1:20-cv-00075-CJW-KEM Document 147 Filed 01/25/21 Page 17 of 17
